BRETT, P. J.
The plaintiff in error, Elder Hunt, defendant below, was charged by grand jury indictment with the crime of wilfully, knowingly and feloniously buying and receiving from one Bobby Whitten for the sum of $20 one beef carcass, the same theretofore having been the cow of Mrs. P. C. Jones of Idabel, the said Elder Hunt knowing the same to have been stolen. The defendant, Hunt, was tried by a jury, convicted and his punishment fixed at 60 days in jail and a fine of $250, and judgment and sentence was entered accordingly.
The evidence of the state is uncontradicted to the effect that Bobby Whitten and Guy Meeks stole the heifer calf herein involved; and that the defendant received and paid for the same knowing it to be stolen. The testimony of Sheriff C. H. Roan who investigated the case discloses that the calf was bought under circumstances that put the defendant on notice of the corrupt nature of the transaction. The defendant did not take the stand, and deny he bought the calf at a price that would put him on notice.
No briefs were filed in this case. The defendant contends the verdict is contrary to the evidence. Before such contention can be sustained there must be no evidence upon which the verdict can be based. Ritter v. State, 84 Okla. Cr. 418, 183 P. 2d 257; Rule v. State, 84 Okla. Cr. 347, 182 P. 2d 525. An examination of the record clearly discloses the defendant’s guilt beyond a reasonable doubt. Moreover an examination of the record does not disclose any fundamental error. Eor the foregoing reasons the judgment and sentence is accordingly affirmed.
JONES and POWELL, JJ., concur.